              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION

DEREK RAINBOLT,

                        Petitioner,

v.                                              Case No. 17-13496
                                             Hon. Terrence G. Berg
THOMAS WINN,

                      Respondent.

  OPINION AND ORDER HOLDING CASE IN ABEYANCE
         AND DENYING MOTION TO DISMISS
     Derek Rainbolt filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The petition challenges Petitioner’s

Muskegon Circuit Court jury trial conviction to first-degree

criminal sexual conduct. MICH. COMP. LAWS § 750.520b.

     The petition raises nine claims: (1) the prosecutor committed

misconduct at trial, (2) Petitioner was denied the effective

assistance of appellate counsel, (3) the prosecutor improperly

altered the time-frame for the offense, (4) Petitioner was denied the
right to present prior acts evidence of the complainant, (5) the trial

court erroneously admitted expert testimony, (6) the prosecutor

denied Petitioner’s due process rights, (7) Petitioner was denied the



                                  1
effective assistance of trial counsel, (8) Petitioner is actually

innocent, and (9) Petitioner has newly discovered evidence.

  Presently before the Court is Respondent’s motion to dismiss the

petition on the grounds that Petitioner’s second through ninth

claims have not been exhausted in the state courts. Dkt. 12.

Because of concerns posed by the statute of limitations, the Court

will deny the motion and instead hold the case in abeyance while

Petitioner exhausts his state court remedies.

                           I. Background

  Following his conviction and sentence Petitioner raised what
now forms his first habeas claim in the Michigan Court of Appeals.

The Michigan Court of Appeals affirmed Petitioner’s conviction in

an unpublished opinion. People v. Rainbolt, 2016 WL 1688917
(Mich. Ct. App. April 26, 2016). Petitioner then filed a pro se

application for leave to appeal in the Michigan Supreme Court

which apparently raised the same claim. On October 26, 2016, the

Michigan Supreme Court denied the application for leave to appeal

by standard form order. People v. Rainbolt¸ 886 N.W. 2d 628 (Mich.

2016) (Table). The statute of limitations for filing his federal habeas

petition began running 90 days later, on January 24, 2017.

  On October 26, 2017, Petitioner commenced the present action

by filing a motion to hold his habeas petition in abeyance, and on
                                   2
December 1, 2017, he filed a petition raising the nine claims

outlined above.

  On November 29, 2017, Petitioner filed a motion for relief from

judgment in the trial court, raising his unexhausted claims. The

trial court denied the motion on March 15, 2018. According to the

Michigan Court of Appeals website, Petitioner filed an application

for leave to appeal this order on September 17, 2018, and that

appeal remains pending.

                           II. Discussion

  The doctrine of exhaustion of state remedies requires state
prisoners to present all their claims to the state courts before

raising their claims in a federal habeas corpus petition. See 28

U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842
(1999). This requirement is satisfied if a prisoner “invok[es] one

complete round of the State's established appellate review process,”

including a petition for discretionary review in the state supreme

court, “when that review is part of the ordinary appellate review

procedure in the State.” O’Sullivan, 526 U.S. at 845, 847. Thus, to

be properly exhausted, each habeas claim must have been fairly

presented to the state court of appeals and to the state supreme

court. Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009). Federal

district courts ordinarily must dismiss a habeas petition containing
                                 3
any unexhausted claims. Rose v. Lundy, 455 U.S. 509, 510, 522

(1982).

  Petitioner’s first habeas claim was exhausted during his direct

appeal, but his other claims have not been presented through all

levels of state court review. Thus, the habeas petition consists of

one exhausted claim and eight unexhausted claims.

  The outright dismissal of the petition while Petitioner exhausts

his state remedies with respect to his unexhausted claims could

result in a subsequent petition being barred by the applicable one-

year statute of limitations. Nine months had already expired on the
statute of limitations when Petitioner initiated this action. Given

the tension created by the interplay between the statute of

limitations and the exhaustion requirement, courts are permitted
to employ a “stay-and-abeyance” approach. Rhines v. Weber, 544

U.S. 269, 275 (2005). This approach allows a district court to stay

the federal proceeding and hold the habeas petition in abeyance

while the petitioner pursues state remedies for his unexhausted

claims. Id. After the state court completes its review of the

petitioner’s claims, the federal court can lift its stay and allow the
petitioner to proceed in federal court. Id. at 275–76.

  This stay-and-abeyance procedure is appropriate only in “limited

circumstances.” Id. at 277. However, “it likely would be an abuse of
                                  4
discretion for a district court to deny a stay and to dismiss a mixed

petition if the petitioner had good cause for his failure to exhaust,

his unexhausted claims are potentially meritorious, and there is no

indication that the petitioner engaged in intentionally dilatory

litigation tactics.” Id. at 278. “In such circumstances, the district

court should stay, rather than dismiss, the mixed petition,” because

“the petitioner’s interest in obtaining federal review of his claims

outweighs the competing interest in finality and speedy resolution

of federal petitions.” Id.

   On the record provided, it cannot be determined whether
Petitioner’s unexhausted claims are plainly meritless, and in any

event, he claims his appellate counsel was ineffective for failing to

raise them on direct review. Furthermore, there is no indication or
allegation by Respondent that Petitioner is engaged in intentionally

dilatory litigation tactics.

                               III. Conclusion
   Accordingly, the Court will deny Respondent’s motion to dismiss,

and instead it will stay the petition and hold the case in abeyance

while Petitioner completes exhaustion of his state court remedies

for his unexhausted claims.

   The Court orders Petitioner to pursue timely appeals through all

levels of state review, and if he is unsuccessful in state court and
                                      5
wishes to return to federal court, he must move to re-open this case

and file an amended petition within sixty (60) days of exhausting

state remedies for his claims. The motion must include the same

case number that appears on this order. Failure to comply with the

conditions of this stay could result in the dismissal of this case.

Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

  Finally, to avoid administrative difficulties, the Court orders the

Clerk of Court to close this case. Nothing in this order shall be

considered a disposition of the habeas petition.

     SO ORDERED.


                           s/Terrence G. Berg
Dated: December 20,        TERRENCE G. BERG
2018                       UNITED STATES DISTRICT JUDGE




                     Certificate of Service
      I hereby certify that this Order was electronically filed, and
the parties and/or counsel of record were served on December 20,
2018.
                           s/A. Chubb
                           Case Manager




                                 6
